     Case 2:19-cv-00636-JAM-DB Document 27 Filed 05/09/19 Page 1 of 4


1    Malcolm Segal (SBN 075481)
     Emily E. Doringer (SBN 208727)
2
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6    edoringer@segal-pc.com
7
     Attorneys for Defendant
8    JEFFREY CARPOFF
9

10                                UNITED STATES DISTRICT COURT
11                            EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                Case No: 2:19-CV-00636-JAM-DB
14                   Plaintiff,
15
           v.                                 VERIFIED CLAIM FOR PROPERTY
16

17   REAL PROPERTY LOCATED AT 5383
     STONEHURST DRIVE, MARTINEZ,
18   CALIFORNIA, CONTRA COSTA
     COUNTY, APN: 367-230-018-7, ET
19   AL.,
20
                     Defendant.
21

22

23

24

25         Pursuant to Rule G(5)(a) of the Supplemental Rules for Admiralty or

26   Maritime Claims and Asset Forfeiture Actions, I, Jeffrey P. Carpoff, hereby claim

27   and contest the forfeiture of the following Defendant properties in the instant

28   action:

                                                -1-
                                   VERIFIED CLAIM FOR PROPERTY
     Case 2:19-cv-00636-JAM-DB Document 27 Filed 05/09/19 Page 2 of 4


1      a) Real property located at 5383 Stonehurst Drive, Martinez, California,
          Contra Costa County, APN: 367-230-018-7, including all appurtenances
2
          and improvements thereto, and more fully described in “Exhibit A” of the
3         VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
          hereto;
4

5      b) Real property located at 14 Goree Court, Martinez, California, Contra Costa
          County, APN: 380-231-010-6, including all appurtenances and
6         improvements thereto, and more fully described in “Exhibit B” of the
          VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
7
          hereto;
8
       c) Real property located at 180 Midhill Road, Martinez, California, Contra
9         Costa County, APNs: 161-280-005-0 & 161-280-034-0, including all
10        appurtenances and improvements thereto, and more fully described in
          “Exhibit C” of the VERIFIED COMPLAINT FOR FORFEITURE IN REM and
11        attached again hereto;
12
       d) Real property located at 186 Farm Lane, Martinez, California, Contra Costa
13        County, APN: 377-280-041-7, including all appurtenances and
          improvements thereto, and more fully described in “Exhibit D” of the
14        VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
15        hereto;

16     e) Real property located at 315 Summerhill Lane, Martinez, California, Contra
          Costa County, APN: 367-240-008-6, including all appurtenances and
17
          improvements thereto, and more fully described in “Exhibit E” of the
18        VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
          hereto;
19

20     f) Real property located at 815 Sunset Drive, Antioch, California, Contra
          Costa County, APN: 068-100-044-4, including all appurtenances and
21        improvements thereto, and more fully described in “Exhibit F” of the
          VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
22
          hereto;
23
       g) Real property located at 1062 Mohr Lane, Unit C, Concord, California,
24        Contra Costa County, APN: 147-401-003-8, including all appurtenances
25        and improvements thereto, and more fully described in “Exhibit G” of the
          VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
26        hereto;
27
       h) Real property located at 4021 Pike Lane, Concord, California, Contra Costa
28        County, APN: 159-382-012-7, including all appurtenances and
                                            -2-
                             VERIFIED CLAIM FOR PROPERTY
     Case 2:19-cv-00636-JAM-DB Document 27 Filed 05/09/19 Page 3 of 4


1          improvements thereto, and more fully described “Exhibit H” of the
           VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
2
           hereto;
3
        i) Real property located at 4800 Blum Road, Unit 1, Martinez, California,
4          Contra Costa County, APN: 159-400-001-8, including all appurtenances
5          and improvements thereto, and more fully described in “Exhibit I” of the
           VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
6          hereto;
7
        j) Real property located at 4808 Blum Road, Unit 2, Martinez, California,
8          Contra Costa County, APN: 159-400-002-6, including all appurtenances
           and improvements thereto, and more fully described in “Exhibit J” of the
9          VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
10         hereto;

11      k) Real property located at 2750 Maxwell Way, Fairfield, California, Solano
           County, APN: 028-230-150, including all appurtenances and improvements
12
           thereto, and more fully described in “Exhibit K” of the VERIFIED
13         COMPLAINT FOR FORFEITURE IN REM and attached again hereto;
14      l) Real property located at 84 Carolina Cherry Drive, Las Vegas, Nevada,
15         Clark County, APN: 191-07-510-061, including all appurtenances and
           improvements thereto, and more fully described in “Exhibit L” of the
16         VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
           hereto;
17

18      m) Real property located at 472-475-477 E. Channel Road, Benicia, California,
           Solano County, APN: 0080-250-430-1, including all appurtenances and
19         improvements thereto, and more fully described in “Exhibit M” of the
20         VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
           hereto;
21
        n) Real property located at Lot 51-80 Park Road, Benicia, California, Solano
22
           County, APN: 0080-060-420, including all appurtenances and
23         improvements thereto, and more fully described in “Exhibit N” of the
           VERIFIED COMPLAINT FOR FORFEITURE IN REM and attached again
24         hereto;
25      As grounds for this claim, Claimant states a lawful ownership interest in the
26   above mentioned Defendants that are subject to this forfeiture action, and that the
27

28
                                              -3-
                               VERIFIED CLAIM FOR PROPERTY
Case 2:19-cv-00636-JAM-DB Document 27 Filed 05/09/19 Page 4 of 4
